DETAILED ACTION
Response to Amendment
Claims 1, 2, and 4-14 are pending. Claims 1, 2, and 4-13 are amended directly or by dependency on an amended claim. Claim 14 is new.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, while not relied upon at this time, US 20160308967 A1 also teaches the limitations of new claim 14 (The deadline setting can allow a collector to set a deadline for permitting uploads to the collection folder, [0125]). It is noted the voucher of claims 1, 12 and 13 in the specification is described as including a tax document as an example, however as no explicit definition is provided in the specification, the voucher is interpreted broadly as a document.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20120041786 A1) in view of Kite et al. (US 20080173714 A1) in view of Matos (US 20100153190 A1) in view of Osada (US 20070140557 A1).

Regarding claims 1, 12, and 13, Yu discloses an information processing system comprising; at least one memory; and circuitry configured to; and information processing method, performed by circuitry of an information processing system, comprising: information processing apparatus comprising; circuitry configured to; acquire user information of a user currently logged-in to a server, the user information including a user name text (patient uses kiosk, patient completes and submits a HIPAA release form, kiosk system instructs that the user input identification information - name, contact information, username, and/or identification code, or the like, and kiosk system verifies the information with the main server system, [0138], previously received, stored, or recorded identity of the patient, [0143], email can also be configured to comprise a hyperlink to a secure website for example, requiring a username and password, encryption key, authentication and/or the like in order to obtain, retrieve, and/or review the confidential data and/or information, [0144]); receive data that includes a signature that is handwritten (kiosk system is configured to comprise a signature pad, wherein the patient can write or input his signature, [0140]); analyze character strings of the signature included in the data (OCR software or other recognition software used on the signature, [0143]);  compare a result of analyzing the character strings of the signature included the data with the acquired user name text included in the user information (verifying using an optical character recognition module a signature on the executed government required release form with prior signatures stored in a database, [0023], compare, using OCR software or other recognition software, the signature on the HIPAA release form to signatures previously received, stored, or recorded, 

While a signature pad strongly implies, “receive data that includes a signature”, another reference is provided to make this even more explicit. Yu does not explicitly disclose when the result of comparing the character strings of the signature included in the data with the acquired user information matches, send the data to a shared folder; and when the result of comparing the character strings of the signature included in the data with the acquired user information mismatches. Yu does not explicitly disclose send the data to a user folder, wherein the shared folder is configured to save vouchers, and the user folder is configured to only be accessed by users whose account name matches the user folder name of the user logged in to the server.

Kite et al. teach acquire user information (access a reader database 120 which stores reference data--data records to be referred to or compared against image data acquired from a mail item 

Yu and Kite et al. are in the same art of signature OCR (Yu, [0143], Kite et al., [0061]). The combination of Kite et al. with Yu enables receiving signature data in the form of image data. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the signature image of Kite et al. with the invention of Yu as this was known at the time of filing, the combination would have predictable results, and as Kite et al. teach, “an automated, in-line sortation process based upon properly verified return envelope characteristics enables more efficient and expedited processing of ballots with no fragmentation of the various verification or sortation steps required” ([0015]), and “Those skilled in the art will recognize that various OCR systems may be employed by the reader device 110 for the purpose of verifying various objects and characters residing on the mail item 106.  In particular, varying implementations of OCR systems may be applied to enhance the rate of character and/or object processing efficiency, 

Yu and Kite et al. do not explicitly disclose when the result of comparing the character strings of the signature included in the data with the acquired user information matches, send the data to a shared folder; and when the result of comparing the character strings of the signature included in the data with the acquired user information mismatches. Yu and Kite et al. do not explicitly disclose send the data to a user folder, wherein the shared folder is configured to save vouchers, and the user folder is configured to only be accessed by users whose account name matches the user folder name of the user logged in to the server.

Matos teaches when the result of comparing the character strings of the signature included in the data with the acquired user information matches, send the data to a shared folder; and when the result of comparing the character strings of the signature included in the data with the acquired user information mismatches, send the data to a user folder, wherein the shared folder is configured to save vouchers (lets a voter vote from a location which is remote from the location at which votes are counted, [0058], non-erasable signature which may then be scanned into a computer, [0139], converting signatures to a permanent, storable record, [0140], copies of the registration information may be made and transmitted to one or more of: A) the voting central station, [0181]-[0182], signature encoded, transmitted, decoded, ID 

Yu and Kite et al. and Matos are in the same art of signatures (Yu, [0143], Kite et al., [0061]; Matos, [0216]). The combination of Matos with Yu and Kite et al. enables use of a shared folder and separate destination. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the folders of Matos with the invention of Yu and Kite et al. as this was known at the time of filing, the combination would have predictable results, and as Matos indicates, “Among the ways of generating a profit are a) by the lease or sale of information obtained during the voting process, or during the testing process, or during non-confidential chat sessions, b) by advertising, c) by sale of a company which maintains such a website, or by leasing the services of such a company or by any other contractual arrangement with such a company for the purpose of providing information about voter choices, d) by allowing lobbyists to use the website, and e) by allowing educational institutions to use the website. The larger 

Yu and Kite et al. and Matos do not explicitly disclose the user folder is configured to only be accessed by users whose account name matches the user folder name of the user logged in to the server.

Osada teaches send the data to a user folder, wherein the user folder is configured to only be accessed by users whose account name matches the user folder name of the user logged in to the server (Access rights to individual storage areas can be assigned to different users. Each user is authenticated on the basis of user input identification information and can access a storage area that is set in advance so that the user can access the storage area. Then, the user can, for example, browse, update, and retrieve data stored in the storage area, [0038], In a case where user authentication is performed using a user ID and a corresponding personal identification number, when the user presses the ID key 341 after entering necessary data in a user-ID input field 401 and a personal-identification-number input field 402, the user ID and the corresponding personal identification number are sent to the authentication server 104 as user identification information, [0053], FIG. 7 shows a box main screen that appears when the main tab 503 is selected.  A list is displayed on this screen.  The list includes storage areas, boxes, folders, and files in the HDD 208 and the external devices associated with a user who has logged into the multi functional printer 101 on the screen shown in FIG. 4.  The storage areas, 

Yu and Matos and Osada are in the same art of remote file sharing (Yu, abstract; Matos, abstract; Osada, abstract). The combination of Osada with Yu and Kite et al. and Matos enables limiting access to a folder by name access and only when logged on. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the access restrictions of Osada with the invention of Yu and Kite et al. and Matos as this was known at the time of filing, the combination would have predictable results, and as Osada indicates “In this arrangement, data can be shared among a plurality of users while a higher security level is achieved” ([0073]), indicating the increase of data security that would result by this modification to the invention of Yu and Kite et al. and Matos.

Regarding claim 2, Yu and Kite et al. and Matos and Osada disclose the information processing system of claim 1. Yu and Kite et al. further indicate the character strings are analyzed by optical character recognition (Yu, using OCR software or other recognition software, the signature on the HIPAA release form, [0143]; Kite et al., specialized OCR systems, signature verification modules [0033],[0061]).
 
Regarding claim 4, Yu and Kite et al. and Matos and Osada and disclose the information processing system of claim 1. Yu and Kite et al. and Matos further indicate the at least one memory is configured to store the user information in association with the shared folder, and the circuitry is further configured to detect to store the data in the shared folder in association with the user information; acquire the user information associated with the shared folder which 

Regarding claim 5, Yu and Kite et al. and Matos and Osada disclose the information processing system of claim 4. Yu and Matos further indicate the circuitry is further configured to permit access the shared folder associated with the user information, when accessed by a user which is indicated in the user information. (Yu, “In certain embodiments, a computer-implemented method for controlling a permission-based workflow process for transferring medical files from a source medical facility to a destination medical facility, the method comprises: reviewing a request to transfer at least one medical file from the source medical facility to the destination medical facility, wherein the request further comprises a criteria for the at least one medical file; locating medical files in a database accessible by the source medical facility that possibly satisfies the criteria, wherein the database is at least a picture archiving and communication system, an image server database, a radiology information system, or a hospital information system or other medical system; causing to display to a film librarian the located medical files that possibly satisfies the criteria; receiving from the film librarian a selection of at least one of the located medical files; and sending an approval to a main server system to approve the transfer of the at least one selected medical file, wherein the sending causes transferring of the at least one selected medical file from the source medical facility to the destination medical facility”, [0020], “The matching information can comprise but is not limited to the patient identification number assigned by the source medical facility, and/or names or other identifications to locate the requested medical files.  The main server system then instructs the client server system at the source medical facility to send, transmit, or transfer the appropriate medical record files to the client server system located at the destination medical facility”, [0102]; Matos, shared folder interpreted as box 514 in Fig. 6 and 612 in Fig. 7).
 
Regarding claim 14, Yu and Kite et al. and Matos and Osada disclose the information processing system of claim 10. Yu and Kite et al. and Matos and Osada further disclose the circuitry is configured to acquire date and time information when the data is received, 
Yu, storing data in various data fields and/or tags and/or private tags in the electronic data file of the medical files a date when the medical file was transferred, a film librarian identification number that authorized the transfer, [0016] sending of the medical file; the date and time the medical file was received, [0046] transaction history database is configured to record the date and time of the transfer in or out of the client server system,[0065]; Matos, Clock 114 allows date and time stamping of the vote, [0072], the corporation would notify the shareholder of the date, time, mechanism for vote transmission and means of identification at the time of transmission, [0191] Kite, multiple elements of information regarding a mail item such as sort parameters, envelope image, signature image, physical characteristics, sort decision, time processed, etc. may be recalled for tracking purposes, [0064]) and when the result of comparing the character strings of the signature included in the data with the acquired user information matches (Yu, verifying using an optical character recognition module a signature on the executed government required release form with prior signatures stored in a database, [0023], compare, using OCR software or other recognition software, the signature on the HIPAA release form to signatures previously received, stored, or recorded, verify the identity of the patient, [0143] If the examination or medical files that correspond to the information in the request form do exist or are available, then the film librarian selects the option "approve" using the film librarian interface, [0145]; Kite, specialized OCR systems, signature verification modules, [0033], Examples of markings that may be placed or written onto the envelope by the voter include, but are not limited to voter signature, handwritten name - once acquired, the above markings are interpreted via the OCR utility so as to determine their meaning and/or .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20120041786 A1) and Kite et al. (US 20080173714 A1) and Matos (US 20100153190 A1) and Osada (US 20070140557 A1) as applied to claim 4 above, further in view of Hirakata (US 20150095988 A1 [published more than 1 year before US filing date]).

Regarding claim 6, Yu and Kite et al. and Matos and Osada disclose the information processing system of claim 4. Yu partly indicates the user information is a folder name of the shared folder (Yu, conforming the file name to the consistent naming standard of Medical Facility 2, [0169], the file and/or message conversion module can be configured to determine the file format type by reviewing the extension name of the file and/or analyzing the contents of the files, [0185]), however, another reference is added herein to make this explicit.

Hirakata teaches the folder includes a shared folder, and the user information is a folder name of the folder (shared folder, [0075]-[0079], “FIG. 6 shows an example of the user information.  For example, the user information includes a "shared folder name", a "user name", a "password", a "user folder name", and an "e-mail address".  The "shared folder name" is a 

Yu and Kite et al. and Hirakata are in the same art of OCR (Yu, [0143], Kite et al., [0061]; Hirakata, [0071]). The combination of Hirakata et al. with Yu and Kite et al. and Osada enables use of a shared folder and user name in the file name. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the shared folder and naming convention of Hirakata et al. with the invention of Yu and Kite et al. and Matos and Osada as this was known at the time of filing, the combination would have predictable results, and as Hirakata et al. indicate this is a convenient way for a user to organize files ([0041]), therefore in combination with Yu and Kite and Matos will enable an easy and organized way for users to access files.
 
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20120041786 A1) and Kite et al. (US 20080173714 A1) and Matos (US 20100153190 A1) and Osada (US 20070140557 A1) as applied to claim 1 above, further in view of Lacey et al. (US 20160232534 A1).

Regarding claim 7, Yu and Kite et al. and Matos and Osada disclose the information processing system of claim 1. Yu and Kite et al. and Matos and Osada do not explicitly disclose 

Lacey et al. teach store the user information in association with device information which indicates the user who performs access to the information processing apparatus; and the circuitry is further configured to acquire the user information associated with the user who performs access to the information processing apparatus; and compare result of analyzing the character strings of signature included the data with the acquired user information associated with the device information indicating the user who performs access to the information processing apparatus (a data extraction module 330 for extracting information from documents obtained by the enterprise device 108-1, including extracting computer-readable text from documents, using optical character recognition to recognize and extract non-computer readable text from documents, as well as locating and extracting photographs, images, signatures, holograms, laser perforations, bar codes, Quick Response (QR) codes, etc., and the like; a document analysis module 332 for analyzing documents (and/or information, photographs, or other content extracted from documents), for example, to determine whether and/or to what degree information extracted from the document matches other information associated with the user (such as the user's name, date of birth, address, etc.), the quality of content extracted from the document (e.g., holograms, laser perforations, etc.), and the like; a verification rating 

Yu and Kite et al. and Lacey et al. are in the same art of OCR (Yu, [0143], Kite et al., [0061]; Lacey et al., [0077]). The combination of Lacey et al. with Yu and Kite et al. and Matos and Osada enables use of specialized access schemes. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the access of Lacey et al. with the invention of Yu and Kite et al. and Matos as this was known at the time of filing, the combination would have predictable results, and as Lacey et al. indicate, “The disclosed systems and methods obviate many logistical difficulties for both individuals and requesting parties.  In particular, 

Regarding claim 8, Yu and Kite et al. and Matos and Osada and Lacey et al. disclose the information processing system according to claim 7. Lacey et al. further teach the device information corresponds to a mobile terminal of the user which transmitted the user information to the information processing system, and the circuitry is configured to associate the mobile terminal with the user after the mobile terminal transmits information corresponding to the user (Exemplary client devices include a desktop computer, a laptop computer, a tablet computer, a mobile electronic device, a mobile phone, [0030], user information database 106 stores information associated with users, [0032], an information receiving module 342 for receiving information associated with a user (e.g., from the server 104), including but not limited to documents, data extracted from documents, verification ratings, etc., and for receiving 

Regarding claim 9, Yu and Kite et al. and Matos and Osada and Lacey et al. disclose the information processing system according to claim 8. Lacey et al. further teach the mobile terminal is configured to activate an application for transmitting an image of a document to the information processing system;  in response to receiving an input from a user within the application to transmit the document to the information processing apparatus, activate an image capturing device of the user terminal;  capture, with the image capturing device, an image of a hard copy of the document;  and transmit the captured image of the hard copy of the document to the information processing system as the transmitted information (In some implementations, the client device 102-1 is associated with an individual (or any entity that wishes to verify its identity to another party), and is used to capture and/or process documents and other information from an individual, as described herein.  In some implementations, the client device 102-1 includes a client application 112 that facilitates the capture and/or processing of documents and other information (e.g., with an built-in or attached camera or scanner), [0030], client device 102-1 is used to capture images and/or files of documents that can be used for identity verification, such as government issued photo identification cards 

Regarding claim 10, Yu and Kite et al. and Matos and Osada and Lacey et al. disclose the information processing system according to claim 8. Yu and Kite et al. and Lacey et al. further indicate the information that the mobile terminal transmits to the information processing system is initially embedded in a code that is displayed at separate user terminal for which the user is logged into an Internet page corresponding to the information processing system (Yu, Thus, remote data may include a device which is physically stored in the same room and connected to the computing system via a network.  In other situations, a remote device may also be located in a separate geographic area, such as, for example, in a different location, country, and so forth, [0052], connections over the internet, [0061], the firewall operates to limit and/or reduce access to files stored within a computer network, such as the local area network (LAN) generally existing at each medical facility, from remotely located machines [0068], remote microprocessor may be operated by an entity operating the computer system 200, including the client server systems or the main server system, an/or may be operated by one or more of the data sources 115 and/or one or more of the computing systems [0092]; Kite et al., applications are implemented on one or more computer communication via an intranet, the Internet and/or .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20120041786 A1) and Kite et al. (US 20080173714 A1) and Matos (US 20100153190 A1) and Osada (US 20070140557 A1) and Lacey et al. (US 20160232534 A1) as applied to claim 10 above, further in view of Kaufman (US 20120330844 A1).

Regarding claim 11, Yu and Kite et al. and Matos and Osada and Lacey et al. disclose the information processing system of claim 10. Yu and Kite et al. and Matos and Osada and Lacey et al. do not explicitly disclose after activating the application, and in response to receiving an input from the user within the application to establish a connection with the information processing system, activate the image capturing device; read, with the image capturing device, the code displayed on the Internet page on the separate user terminal; and transmit the read information to the information processing system. 

Kaufman teaches after activating the application, and in response to receiving an input from the user within the application to establish a connection with the information processing system, activate the image capturing device; read, with the image capturing device, the code displayed on the Internet page on the separate user terminal; and transmit the read information to the information processing system (Fig. 23C, Fig. 28, “Referring to FIG. 28, Fast Lane Checkout will be described.  Fast Lane Checkout scans a special QR code for a unique invoice presented on the computer screen.  Information regarding the invoice is captured on the consumer's Smartphone.  Payment is made via Fast Lane Checkout on the consumer's Smartphone so card information is not given to the merchant.  The amount charged and the card details are sent directly to the processor.  Both parties are notified of a successful transaction”, [0109]). 
[Note: As examiner interprets claim 11, Kaufman is the closest reference, however, see the conclusion for other references that would teach the material in the claim if an alternate reading is applied]

Yu and Kite et al. and Lacey et al. and Kaufman are in the same art of OCR (Yu, [0143], Kite et al., [0061]; Lacey et al., [0077]; Kaufman, [0108]). The combination of Kaufman with Yu and Kite et al. and Osada and Matos and Lacey et al. enables use of scanning a QR code from a screen. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the scanning of Kaufman with the invention of Yu and Kite et al. and Matos and Lacey et al. as this was known at the time of filing, the combination would have predictable results, and as Kaufman indicates anti-fraud benefits ([0069]) and “Fast Lane Checkout is a consumer controlled payment terminal application that allows Smartphone to scan and pay for a product in one motion without exposing credit card information. Credit cards are kept in the consumer's .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661